   Case 3:19-cv-01536-S Document 57 Filed 07/15/21                     Page 1 of 3 PageID 364


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

AMANDA SPENCER                  §
                                §
                                §
VS.                             §                               CIVIL ACTION NO.
                                §                               3:19-cv-01536-S
                                §
SPECIALIZED LOAN SERVICING, LLC §                               JURY TRIAL DEMANDED


                       PLAINTIFF’S AMENDED MOTION IN LIMINE
        Plaintiff seeks to exclude matters that are incompetent, irrelevant, or prejudicial to the
material issues in this case. If the Defendant injects these matters into the trial of this case through

a party, an attorney, or a witness, Defendant will cause irreparable harm to Plaintiff’s case. If any

of these matters are brought up, Plaintiff would be compelled to move for a mistrial.

        Plaintiff asks the court, by entering the attached order, to prohibit the Defendant from

offering any of this evidence, without first asking for a ruling from the court on the admissibility of

the evidence.

        1.      Any evidence Defendant did not produce in response to a Request for Production of

Documents.

        AGREED:                 YES                             NO

        2.      Any mention of the probable testimony of a witness who is absent, unavailable, not

called to testify in this case, or not allowed, in any manner, to testify in this case.

        AGREED:                 YES                             NO

        3.      Any evidence, statement, or argument that plaintiff’s case should not be taken

seriously because plaintiff does not produce expert testimony.

        AGREED:                 YES                             NO




                                                   1
   Case 3:19-cv-01536-S Document 57 Filed 07/15/21                    Page 2 of 3 PageID 365


        4.      Any evidence, statement, or argument regarding settlement negotiations. Evidence

                of settlement negotiations is inadmissible. Fed. R. Evid. 408

        AGREED:         YES                                     NO

        5.      Any evidence, statement or argument about settlement with another party or that

                Defendant is entitled to offset or credit from any third party settlement.

                There is no right to offset in FCRA actions. Sloane v Equifax Information

                Services, 510 F. 3d 495 (4th Cir. 2007). The FCRA imposes distinct duties on

                furnishers of credit information from the duties it imposes on consumer

                reporting agencies. These duties are not divisible. Sloane @ 500.; Brim v
                Midland Credit Mgmt, 795 F. Supp. 2d 1255 (N.D. Ala. 2011)

        AGREED:         YES                                     NO




                                        PRAYER

        For these reasons, Plaintiff asks the Court to instruct Defendant and his counsel and

witnesses not to mention, refer to, interrogate about, or attempt to convey to the jury in any manner,

either directly or indirectly, any of the matters listed above without first obtaining a ruling from the

Court outside the presence and hearing of the jury.



                                                                Respectfully submitted,


                                                                /s/ Sharon K Campbell
                                                                Sharon K. Campbell
                                                                State Bar # 03717600
                                                                3500 Oak Lawn Ave, Suite 110
                                                                Dallas, Texas 75219
                                                                Telephone: 214/351-3260
                                                                Fax: 214/443-6055
                                                                Sharon@SharonKCampbell.com


                                                   2
     Case 3:19-cv-01536-S Document 57 Filed 07/15/21                 Page 3 of 3 PageID 366


                               CERTIFICATE OF CONFERENCE

  I certify that I have discussed the merits of this motion with Jacob Sparks, counsel for SLS, on
July 14, 2021. Mr. Sparks stated that he could not agree to the relief requested.


                                          /s/ Sharon K Campbell


                       CERTIFICATE OF SERVICE

   In keeping with the Federal Rules of Civil Procedure, I hereby certify that a true and correct copy
of the foregoing instrument has been served upon the attorney for the Defendant, via


      CERTIFIED MAIL/RETURN RECEIPT REQUESTED
      TELEPHONIC DOCUMENT TRANSFER (FAX)

      FEDERAL EXPRESS

      COURIER/RECEIPTED DELIVERY

      REGISTERED MAIL/RETURN RECEIPT REQUESTED

      HAND-DELIVERY (IN PERSON)

      REGULAR MAIL

 X     ELECTRONIC MAIL


DATED:      July 15, 2021


                                                           /s/ Sharon K Campbell




                                                  3
